



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Barkhadle, 2019 ONCA
    1020

DATE: 20191224

DOCKET: C63011

MacPherson, Sharpe and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohamed Barkhadle

Appellant

Mohamed Barkhadle, in person

Ian Smith, duty counsel

Jessica Smith Joy, for the respondent

Heard: December 11, 2019

On appeal from the conviction imposed on October 26, 2016
    by Justice Heather E. Perkins-McVey of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

This appeal turns on the treatment of identity evidence. We are not
    persuaded that the trial judge erred in that regard.

[2]

The complainant did state that her assailant had no facial hair but when
    pressed on the point, said she was not sure. In any event, the trial judge took
    this minor discrepancy into account in assessing the complainants evidence. She
    found that her identification of the appellant was well supported by the
    circumstances of the identification and by other confirmatory evidence. In
    particular, a witness who observed the attack and saw the assailant shortly
    thereafter in a food court, fully confirmed the details of the assailants
    clothing that had been identified by the complainant.

[3]

We do not agree that the trial judge placed any significant weight on
    the certainty or confidence the complainant demonstrated in her identification.
    While not all the items listed at para. 108 of her reasons were corroborative,
    some items were corroborative, and others did support the reliability of
    identification.

[4]

Accordingly, the appeal is dismissed.


